Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 23, 2015

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice (not participating)
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

     Real Parties’ Motion for Rehearing and Motion for En Banc Reconsideration are
DENIED.

           It is so ORDERED on February 23, 2015.



                                                             _________________________________
                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court



           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.